Citation Nr: 1452329	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated at 20 percent disabling.

2.  Entitlement to an increased rating for status post-operative left knee, degenerative joint disease, currently evaluated at 20 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing loss, current evaluated as noncompensable.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 20 percent disability rating for the Veteran's left and right knee disabilities, continued a noncompensable disability rating for the Veteran's bilateral hearing loss, denied entitlement to service connection for a cervical spine condition, and denied entitlement to a TDIU.

The RO issued a statement of the case (SOC) in May 2012, which covered the issues of entitlement to service connection for a cervical spine condition, increased ratings for a left knee disability, a right knee disability, and bilateral hearing loss, and entitlement to a TDIU.  In response, the Veteran submitted a timely VA Form 9, Substantive Appeal, in July 2012.  On that form, he check the box indicating that he had read the SOC and was only appealing the following: "Left and right knee degenerative joint disease and entitlement to unemployability-still have a significant hearing loss, but feel the condition in my knees more important-drop the claim for cervical spine condition for now."  The RO interpreted the Veteran's statements as a withdrawal of his appeal as to both the hearing loss and cervical spine claims.

VA has a duty to construe Veterans' pleadings liberally.  Additionally, in DeLisio v. Shinseki, 25 Vet. App. 45, 57-58 (2011), the Court stated that it is well settled that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  See also Hanson v. Brown, 9 Vet. App. 29, 32 (1996); Kalman v. Principi, 18 Vet. App. 522, 524 (2004).  In this case, the Board finds that it is ambiguous as to whether the Veteran intended to perfect his appeal of an increased rating for bilateral hearing loss, and the Board will therefore presume that he did and take jurisdiction of the appeal.  Because, however, the Veteran unambiguously and explicitly requested that his appeal of the cervical spine issue be dropped, the Board finds that the Veteran expressly did not intend to perfect his appeal with respect to that issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee symptoms most closely approximate marked knee disability.

2.  For the entire appeal period, the Veteran's left knee symptoms most closely approximate marked knee disability.

3.  Resolving reasonable doubt in favor of the Veteran, from July 18, 2012, the Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent, but no greater, for degenerative joint disease of the right knee, and residuals thereof, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Code (DC) 5262 (2014).

2.  The criteria for an increased rating of 30 percent, but no greater, for status post-operative left knee, degenerative joint disease, and residuals thereof, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Code (DC) 5262 (2014).

3.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met, at least for the period from July 18, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In light of the fully favorable decision with respect to the TDIU claim, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

With respect to the increased rating claims, a letter sent to the Veteran in July 2009 provided the notice required under the VCAA, including of the evidence and information necessary to substantiate his increased rating claims, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, a VA examination report, and lay statements from the Veteran.  Additionally, the Veteran has not identified any other outstanding records relevant to his knee disability claim that have not been requested or obtained.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, the Veteran was provided with a VA examination in February 2010 to reassess the severity of his bilateral knee disability.  The Board finds that the VA examination report is adequate because the examiner conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's bilateral knee disability in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In this case, there is no evidence to suggest that the February 2010 examination is inadequate, nor has the Veteran indicated that his knee disability has worsened since his last examination.  As a result, although the Board notes the passage of time since the Veteran's last knee examination, the Board finds that additional development by way of another examination would be redundant and unnecessary.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating Claims

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Analysis

Here, the Veteran's right and left knee disabilities are rated under DC 5262, impairment of the tibia and fibula, at ratings of 20 percent disabling.  38 C.F.R. § 4.71a (2014).  The Veteran contends that a higher rating for each disability is warranted.  As discussed below, the Board agrees that a 30 percent disability rating is warranted.

Turning to the evidence of record, the Veteran suffered a motorcycle accident in 1980, in which he suffered a meniscal tear of the left knee and underwent surgery.  By an initial rating decision in January 1992, the Veteran was granted a noncompensable rating for his left knee disability.  By rating decision in July 1999, the Veteran's left knee disability was evaluated at 10 percent disabling and service connection was granted for his right knee disability, with a 10 percent disability rating.  In a July 2001 rating decision, the RO increased the Veteran's evaluation to 20 percent disabling for both knee conditions.  

Turning to VA treatment records, the Veteran reported during an October 2008 periodic check-up that tramadol was working "ok" for his knee pain.  In May 2009, the Veteran reported that his knee pain was worsening and that pain medications were not working as well as before.  The Veteran was referred to orthopedics.  

A June 2009 VA orthopedic treatment record shows that the Veteran was evaluated for bilateral knee pain.  The Veteran reported intermittent swelling and a feeling of weakness in his knees.  He also reported that he could not walk more than a short distance because of the pain in his knees.  On examination, the Veteran ambulated with an antalgic gait.  The Veteran had a very painful range of motion and was reluctant to flex his knee beyond 85 degrees on the right.  His range of motion on the right was from -5 to 90 degrees.  There was no swelling, warmth, erythema, or effusion of either knee.  The left knee was equally painful and range of motion was approximately 90 degrees, with an 8-degree extension lag.  X-rays showed severe medial compartment and petellofemoral arthritis bilaterally, with the cartilage worn away entirely.  The Veteran was diagnosed with severe bilateral knee arthritis.  The examiner noted that the Veteran was not a candidate for knee replacement surgery due to his morbid obesity.

The Veteran underwent a VA knees examination in February 2010.  The Veteran reported the following symptoms: weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, and pain.  He denied the following symptoms: heat, redness, locking, deformity, drainage, effusion, subluxation, and dislocation.  The Veteran reported flare-ups as often as one time per day, with pain during these flare-ups at 9/10 in the right knee and 10/10 in the left knee.  During these flare-ups, the Veteran reported that he is not able to stand, walk, climb stairs, squat, or do anything that requires him to use his knees.  The Veteran reported that he was advised to have his knees replaced.  The Veteran also reported that he used a cane for ambulation.

On examination, there was tenderness bilaterally, and "light touching to the skin cause[d] a strong reaction."  There was no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding, malalignment, or drainage.  There was no subluxation, locking pain, genu recurvatum, crepitus, or ankylosis.  On range of motion testing, the examiner noted right knee flexion of 80 degrees, with pain at 60 degrees, and left knee flexion of 90 degrees, with pain at 80 degrees.  The Veteran had full extension bilaterally.  There was no change to range of motion on repetitive use.  Bilaterally, joint function was limited by pain after repetitive use.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Bilaterally, the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  X-rays of the right knee showed mild degenerative changes without acute fracture or dislocation.  X-rays of the left knee showed mild to moderate degenerative changes without acute fracture or dislocation.  The Veteran was diagnosed with degenerative joint disease in both knees.

An August 2010 VA treatment record shows that the Veteran reported pain in both knees.  The Veteran was referred for knee injections because he could not have knee replacements.  

In February 2012, the Veteran was seen at a VA rheumatology clinic for his bilateral knee pain.  The Veteran reported continuing bilateral knee pain.  He indicated that he was taking ibuprofen and tramadol for the pain and that he used a heating pad.  On examination, the Veteran had bony enlargement bilaterally, but no effusion, warmth, or erythema.  There was crepitus bilaterally.  The Veteran received an euflexxa injection in both knees.

In a December 2012 VA treatment record, it was noted that the Veteran was using a rolling walker.

In a July 2009 statement, the Veteran reported severe pain in both knees.  In a March 2010 statement, the Veteran reported severe pain in both knees.  He indicated that he was unable to stand longer than five minutes and that walking is difficult.  In a September 2010 statement, the Veteran reported that he had problems getting around because of the pain in his knees.  He also reported that he could not stand very long and that it is very painful for him to walk.  In his July 2012 VA Form 9, the Veteran reported that he cannot sit, stand, or walk for prolonged periods.  

Under DC 5262, a 10 percent evaluation is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent evaluation is warranted when there is evidence of a moderate knee or ankle disability.  A 30 percent evaluation is warranted when there is evidence of a marked knee or ankle disability.  Finally, a maximum 40 percent rating is warranted when there is nonunion of the tibia and fibula with loose motion which requires a brace.  38 C.F.R. § 4.71a, DC 5262 (2014).  The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  Further, as noted above, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

Here, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from moderate or marked knee disability, the difference between a 20 percent and a 30 percent rating.  The Board resolves doubt in favor of the Veteran; when the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, medical evidence of record is at least in relative equipoise to support a finding that the Veteran suffers from a marked knee disability which warrants an increased rating of 30 percent.  The June 2009 orthopedic treatment note showed a diagnosis of severe bilateral knee arthritis and x-rays showed severe medial compartment and petellofemoral arthritis bilaterally, with the cartilage worn away entirely.  The February 2010 VA examiner noted that "light touching to the skin cause[d] a strong reaction" as objective evidence of pain.  Additionally, the February 2010 examiner noted right knee flexion as 80 degrees and 60 degrees with pain (normal endpoint is 140 degrees), and left knee flexion as 90 degrees and 80 degrees with pain (normal endpoint is 140 degrees).  A February 2012 treatment record showed bony enlargement and crepitus bilaterally.  The Veteran has been advised on a number of occasions that he needs knee replacement surgery, but that his weight precludes such surgery.  

Here, much of the evidence in support of an increased rating is the Veteran's subjective reports.  The Veteran is competent to give evidence about what he has experienced such as painful motion and instability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has consistently reported severe pain and weakness that affects his ability to stand and walk.  In June 2009, he reported swelling and a feeling of weakness in his knees.  He complained to the examiner of weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, and pain.  The Veteran uses a cane and a walker for ambulation, and wears knee braces while exercising.

The medical evidence of record does not support a finding of nonunion of the tibia and fibula with loose motion which requires a brace, which would warrant a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5262 (2014).  The Veteran wears knee braces during exercise only; the evidence of record does not indicate that the brace was prescribed due to any nonunion of the tibia and fibula.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also 38 C.F.R. § 4.14 (2014).  The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  The GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under DCs 5003 and 5257 provided that additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  

In the present case, the Veteran has been diagnosed, with X-ray findings, to suffer osteoarthritis in both right knees.  The Veteran does not qualify for a separate rating under DC 5003, for osteoarthritis as established by X-ray findings, as his rating under DC 5262 contemplates his arthritis in determining that he suffers a marked, not moderate, bilateral knee disability.  The Veteran further does not qualify for a separate rating under DC 5257, recurrent subluxation or lateral instability of the knee.  VA treatment records show no objective evidence of recurrent subluxation or lateral instability of the knees.  Also, again, the Veteran's rating under DC 5262 encompasses his entire knee disability, including the Veteran's subjective reports of limitation of motion and instability.  As such, separate ratings under DCs 5003 and 5257 would improperly constitute ratings for duplicative or overlapping symptomatology.

Also, GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  Here, the Veteran has not reported or been assessed or diagnosed with significant limitation of flexion or limitation of extension of his knees.  That is, the Veteran does not have flexion limited to 45 degrees or less or extension limited to 10 degrees or more in either knee as contemplated by compensable ratings based on limitation of motion under Diagnostic Codes 5260 and 5261.  As such, separate ratings under DCs 5260 and 5261 are not warranted.  Further, separate rating under these DCs would be for the same symptomatology as the rating assigned under DC 5262, which contemplates the Veteran's subjective reports of painful motion, limitation of motion, instability, and any functional loss of both knees.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In this case, a higher rating based on these grounds is not warranted.  The grant of 30 percent rating under DC 5262 for marked knee disability contemplates the entirety of the Veteran's symptoms in regard to both knees, including the Veteran's subjective reports of pain, weakness, and fatigability.  The Veteran did not report, nor were there objective findings of, excess fatigability or incoordination.  Moreover, as discussed above, the Veteran has full extension and no significant limitation of flexion, even on repetition, and the Veteran maintains full muscle strength and muscle tone.  See 38 C.F.R. 4.40 (2014).

Finally, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disabilities.  However, the Veteran's right and left knee conditions have not been manifested by genu recurvatum or ankylosis.  Higher or separate ratings under these diagnostic codes are not warranted.  As stated, the Veteran's rating under DC 5262 contemplates his entire bilateral knee disability in the 30 percent rating.  Additional ratings under codes specific to the knee would be impermissibly duplicative or overlapping in symptomatology.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 30 percent disability rating for each knee under DC 5262.  See 38 C.F.R. § 4.7 (2014).  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a separate rating or a rating greater than 30 percent.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's right and left knee disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veterans right and left knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board has contemplated the medical evidence, including X-ray evidence of osteoarthritis, in addition to the Veteran's subjective reports of knee pain, reduced ROM, instability, weakness, tenderness, stiffness, and fatigability, in finding that the Veteran has marked right and left knee disability to warrant a 30 percent rating under DC 5262.  The Veteran's bilateral knee disability is fully contemplated in the 30 percent rating.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

III. TDIU Claim

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In the present case, the Veteran contends that he is unemployable due to his service-connected disabilities.  As noted above, for the purpose of a TDIU analysis, disabilities of one or both lower extremities are to be treated as one disability.  See 38 C.F.R. § 4.16(a)(1).  The Veteran is currently service-connected for the following disabilities: (i) unspecified depressive disorder with anxious distress, rated as 30 percent disabling; (ii) degenerative joint disease of the right knee, rated as 30 percent disabling; (iii) status post-operative left knee degenerative joint disease, rated as 30 percent disabling; (iv) left hip strain, rated as 10 percent disabling; (v) right hip strain, rated as 10 percent disabling; (vi) left ankle strain, rated as 10 percent disabling; (vii) right ankle strain, rated as 10 percent disabling; (viii) left heel calcaneal spur, rated as 10 percent disabling; (ix) tinnitus, rated as 10 percent disabling; (x) supraventricular tachycardia, rated as 10 percent disabling; (xi) hearing loss, rated as noncompensable; and (xii) left knee scar, rated as noncompensable.  These disabilities combine to a 90 percent rating.  After consideration of the bilateral factor, the Veteran's combined disability rating for his lower extremities is 80 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2014).  Treating the Veteran's disabilities of both lower extremities as one disability, the Veteran has at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, and he thus meets the schedular requirements for a TDIU.

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).

The evidence shows that the Veteran last worked in a substantially gainful occupation in August 2000 as a metal buyer, a position he left due to problems with his knees and his heart.  See May 2005 VA 21-4192.  The Veteran has two years of college.  See July 2004 VA 21-8940.  

In November 2001, the Veteran was awarded Social Security Administration disability benefits for obesity, obstructive sleep apnea syndrome, degenerative joint disease of the knees, and a cognitive disorder, NOS.  

In August 2005, a VA examiner opined that the Veteran's service-connected bilateral knee disability and his supraventricular tachycardia had significant effects on the Veteran's ability to perform employment tasks.  Specifically, the examiner stated, "the Veteran should avoid prolonged standing or walking over 30 minutes due to knee pain.  Squatting, kneeling, and stair climbing should also be limited."  The examiner also noted that the Veteran's heart disability causes dizziness and that the Veteran should therefore avoid high places and heavy machinery.  The examiner opined that the Veteran could perform "desk type work."  

In May 2010, the Veteran underwent a VA joints examination.  With respect to the functional effects of the Veteran's disabilities, the examiner opined that "the Veteran is very limited with regard to mobility, due to the knees, hips, and his weight."  

In May 2012, the RO declined to refer this case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  In the May 2012 SOC, the RO explained its reasoning as follows: "Information from the Social Security Administration indicated that your depression and sleep apnea would preclude sedentary employment (rendering you unemployable) but a review of your claims file shows that you are not service-connected for these conditions.  In addition, although your service-connected conditions result in limitation of physical employment the medical evidence fails to show an inability to perform sedentary employment as a result of your service-connected disabilities."  The RO concluded that "[t]his case has not been submitted for extra-schedular consideration because the evidence fails to show that you are unemployable due to service-connected disabilities."  

In September 2014, the Veteran was afforded a VA mental disorders examination.  The examiner stated that "given the current severity of the Veteran's unspecified depressive disorder with anxious distress, it would be expected that if he was currently employed he would display in many work settings at least moderate levels of occupational impairment when engaged in both sedentary and physical work tasks."  The examiner further explained that the Veteran's irritability problems would make it moderately difficult to work in a setting where he would have to work closely with other co-workers or have to communicate directly with customers face-to-face on a regular basis.  Additionally, the examiner noted that the Veteran's concentration problems would impair his ability to perform sedentary tasks requiring sustained attention and result in moderate occupational impairment when completing repetitive job tasks, attempting to meet strict work deadlines, completing tasks that are detailed in nature, and completing multiple tasks in short periods of time.  

In a September 2014 rating decision, the RO granted service connection for a depressive disorder and assigned a 30 percent disability rating, effective July 18, 2012.

After a careful review of the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  As the RO essentially conceded in its May 2012 SOC, the Veteran's service-connected lower extremity and heart disabilities clearly preclude all but sedentary work.  Additionally, as noted above, the RO denied a referral for extraschedular TDIU consideration because, although the Veteran's mental disabilities render him unable to perform even sedentary work; at that time, he was not service-connected for those disabilities.  However, as of July 18, 2012, the Veteran is service-connected for a depressive disorder, and a VA examiner opined that the Veteran's concentration and irritability problems stemming from that disorder substantially impair his ability to perform even sedentary employment tasks.

Given that the Veteran meets the schedular rating under 38 C.F.R. § 4.16(a)(1) and that the medical evidence shows that his service-connected disabilities preclude even sedentary work, the Board resolves all reasonable doubt in the Veteran's favor and determines that as of July 18, 2012, a TDIU rating is warranted.  38 U.S.C.A. §§ 5107(b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.  


ORDER

Entitlement to an increased rating of 30 percent, but no greater, for degenerative joint disease of the right knee, and residuals thereof, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating of 30 percent, but no greater, for status post-operative left knee, degenerative joint disease, and residuals thereof, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a total disability rating based on individual unemployability by reason of the service-connected disabilities, as of July 18, 2012, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to an increased rating for bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran seeks an increased rating for bilateral hearing loss, which is currently evaluated as noncompensable.  The most recent VA examination evaluating the Veteran's bilateral hearing loss was performed in September 2010.

The Board notes that the Veteran submitted a private audiological treatment report dated in November 2008.  This private audiological examination report depicts puretone test results in the form of a graph.  The Board is the finder of fact and may interpret the evidence presented when the provided graphical representation is sufficiently clear to permit the proper interpretation.  In this case, however, the graph does not show clear decibel measurements at all relevant levels.  Thus the graph is not sufficiently clear to permit a proper interpretation.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995); see also Savage v. Shinseki, 24 Vet. App. 259 (2011).  In Savage v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  Savage, 24 Vet. App. at 260.  On the other hand, clarification is not required if it can be shown the private test would not support an increased rating even if considered.  Id., at 263-64.

In this case, the private test appears to show puretone thresholds of more than 55dB at 1000 Hz, 2000 Hz, and 4000 Hz.  There is no result indicated at 3000 Hz.  Thus, a clarification of the puretone threshold at 3000 Hz may warrant application of 38 C.F.R. § 4.86(a), which could result in an increased rating.  Additionally, the Board observes that the puretone threshold of 95 dB at 1000 Hz on the private report is substantially worse than the puretone threshold of 45 dB at 1000 Hz on the September 2010 VA examination report.  Accordingly, because clarification of the private test could support an increased rating in the case, the Board finds that a remand for further clarification of the private audiological report is necessary.

Additionally, since the last VA examination for evaluative purposes was conducted in September 2010 and because the case is being remanded for additional development, another more contemporaneous VA examination should be provided.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

Finally, on remand the Veteran should be given an opportunity to identify any other healthcare provider who has treated him for hearing loss.  All outstanding records that are identified are to be obtained.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare providers who have treated him for his service-connected hearing loss.  Then, after securing any necessary authorization from the Veteran, all identified treatment records should be obtained.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

2. Contact the private audiological treatment provider, Dr. R.B.G., to determine (i) if word recognition scores were obtained during audiological testing completed on the Veteran in November 2008; (ii) the numeral decibel levels in all frequencies; and (iii) if this evaluation was performed by a state-licensed audiologist.

3. Thereafter, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examination must include pure tone thresholds (in decibels) and Maryland CNC testing.  Based upon the examination findings, the claims file review, and the Veteran's own contentions, the examiner must address the functional effects of bilateral hearing loss on daily life and social and occupational functioning.  All opinions must be supported by a complete rationale.

4. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or developmental action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claim adjudication.

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If a claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


